BUFFINGTON, Circuit Judge
(dissenting). The importation in this case consisted of checkered plate iron in sheets as they came from the rolls of a plate mill. Such sheets are aptly described in paragraph 126 of the tariff act by the words “boiler or other plate iron.” -The sheets were rolled abroad to certain dimensions to permit their being, when brought to this country, economically cut into floor plates to fit the galleries, stairs and floor of a municipal pumping plant at Cincinnati. After importation they were cut to such particular shapes as fitted them for floor plates for galleries, stairs, and lower floor and were used as such. Had the sheets been cut to such shapes before importation, or- to the particular shapes, as was the case in United States v. Vandergrift, 142 Fed. 448, 73 C. C. A. 564, they would have fallen under paragraph 135; but, being imported in the form of sheets as they came from the rolls, they retained, ’when imported, their original generic character of sheets of “boiler or other plate iron,” and should have been assessed under that section. Because they are not, I dissent.